Reasons for allowance


1.	Claims 1, 2, 4, 7, 29, 35, 51, 53, 54, 57 are allowed.


2.	The following is an examiner’s statement of reasons for allowance:

Along with response dated 04/25/22 the closest prior art NPL-3GPP TSG-RAN WG3 Meeting #ADhoc1801 R3-181481 explains a Candidate SpCell List is included in the UE CONTEXT SETUP REQUEST message and the gNB-DU is not able to accept the SpCel/ 1D IE, the gNB-DU shall, if supported, include the Potential SpCeill List IE in the UE CONTEXT SETUP FAILURE message and the gNB-CU should take this into account for selection of an opportune SpCell. If the Potential SpCell List IE is present but no Potential SpCell Item is present, the gNB-CU should assume that none of the cells in the Candidate SpCell List are acceptable for the gNB-DU. NPL-3GPP TSG RAN WG3 NR #99 Tdoc R3-181371 Athens, Greece, 26 February — 2 March 2018 explains a gNB-DU Configuration Update message should include information about cells that failed to activate. There are several possibilities for solving this problem. (1) One option is to include a list of cells that failed to setup in the gNB-DU Configuration Update message. (2) Another option to include the cells that failed to setup in the “modified” cell list and add a special flag to indicate the failure. (3) Finally, another option is to include a list of active cells. The list of active cells implicitly informs the gNB-CU that some cells have failed to activate. We believe that all the options above would solve the problem, but we slightly prefer option 3. The reason is that the Active Cell List can be used in a normal operational scenario to confirm that both the gNB-DU and the gNB-CU have the same information about active cells. Proposal 1: Add an “Active Cell List” in the gNB-DU Configuration Update message.  Lei et al(US 2016/0302106) explains load balancing and assignment component can determine or identify a list or set of one or more mobile devices that are candidates for (or preferred for or prioritized for) offloading to the small cell device. For example, the load balancing and assignment component can determine the mobile devices to offload to the small cell device based on determining which mobile devices are within the coverage area of the small cell area and excluding from re-assignment to the small cell device those mobile devices that have a speed of movement greater than a defined speed value. The defined speed value can be changed from time to time in some embodiments. Mochizuki et al(US 2017/0215078A1) explains a UE records the information about a SPCell to create a list. In another method, the UE may record the information about a SeNB and create a list. In response to a change of a SeNB, the UE performing DC records the eNB identifier of the SeNB (SeNB before change) and a time of stay in the eNB. The UE may record the carrier frequency used by the eNB. Although the relevant information is not as refined as the information about a SPCell, the recording capacity and signaling load can be reduced.
However regarding claims 1, 29 and 51 none of the prior art of the record explicitly teaches or fairly suggests all of the claimed limitation, especially the features of: and identities of one or more candidate SpCells; and receiving, from the first DU, a UE context setup failure message comprising: a cause value indicating why the first DU cannot configure the first cell as an SpCell for the UE; and an ordered list of potential SpCells that  is ordered from most preferred to least preferred, based at least in part on load conditions corresponding to the potential SpCells.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478